SteveNS, J.,
delivered the opinion of the court.
Conceding that Stephen Banks was duly initiated and conformed- to all the requirements in making out and forwarding his application, and that, without negligence on his part, the original application was lost or misplaced, it still appears beyond dispute that only one certificate of insurance was issued, and that the applicant died in less than thirty days from the date of the issuance of this certificate. By the express terms of the policy there can be no recovery. There is only one contract, and this contract was accepted by Stephen Banks in his lifetime. The written application itself indicates that the policy is effective, not from the date of the application, but from the date of the policy. It appears to be. conceded by both parties that Stephen Banks would not be insured from the date of his initiation, or from the date of the written application, if no policy at all is issued. The policy or certificate is essential to the right of recovery. There was nothing about the written certificate or policy to be reformed. The officers of the Supreme, Lodge by the undisputed proof never received the first application, and acted only upon the second application, whether it'be termed a second or a duplicate. It would perhaps be gratifying to everybody to see the wife recover in this case, but under the law and facts she had no case.
Reversed and decree here for appellant.
Reversed.